—Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 2, 1997, which ruled that claimant was *650disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant challenges the decision of the Unemployment Insurance Appeal Board finding that his betting activity from 1979 through 1983 with an exclusive contractor of the employer amounted to misconduct, thereby disqualifying him from receiving benefits. We affirm. The record reveals that claimant had misgivings about the appropriateness of his conduct even though his supervisor, who was also involved in the betting activity, approved as long as the contractor did not ask for any favors. Furthermore, claimant, familiar with the employer’s code of conduct, concealed his betting activity from the employer because he was concerned about the company’s reaction and consequences. In addition, the contractor’s services were renewed for an additional 10 years in 1980 based, in part, on claimant’s recommendation. In view of the foregoing, we conclude that substantial evidence supports the Board’s decision that claimant knew that his betting activity created the appearance of impropriety, which was prohibited by and contrary to the employer’s best interest (see, Matter of Rohnke [Hudacs], 192 AD2d 812; Matter of Hall [Hudacs], 192 AD2d 1043; Matter of Bernet [Hartnett], 165 AD2d 957).
Cardona, P. J., Mikoll, Crew III, Yesawich Jr. and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.